PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/918,508
Filing Date: 12 Mar 2018
Appellant(s): Kendall et al.



__________________
Christopher P. O’Hagan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/20/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Independent method claims 1, 8, 16, 41, and 45 and their dependent claims 2-6, 9, 17-26, and 47-51 are under examination. Claim 1 contains the essence of all the other independent claims. Therefore, the focus is on claim 1. Regarding claim 1, The Appellant argues against the 35 USC 103 rejection and contends that the combination of the primary reference of HUMFELD (US-2016/0257427), hereinafter HUMFELD, in view of the secondary reference of WIDDLE (US-2011 /0030380), hereinafter WIDDLE, is not proper. 
As best surmised by the Examiner the entire rebuttal that is provided by the Appellant relates to the argument that incorporation of a chevron-shape in the composite panel of HUMFELD that is made by a step-lap splice method would not achieve noise reduction as contended by the Examiner. 
It is well-known that a chevron-shape corresponds to a V-shape. As the Appellant has correctly alluded to, the secondary reference of WIDDLE teaches that these chevron-shape, V-shape, triangular-shape, or tab-like elements are located along trailing edges of an engine nacelle, are well known for their noise reduction [0006], [FIG. 1] note that elements 112 are indeed V-shape or triangular shape}.
The Examiner also notes that these V-like shapes circle around the engine as shown by WIDDLE {[FIG. 1]}. WIDDLE does not indicate whether this/these element(s) is/are one piece or multiple pieces joined together.
Now let’s focus on the primary art of HUMFELD’s teaching. HUMFELD states that its method of forming composite laminates applies to any parts of aircraft of any shape, size or configuration {[0088], [0043]}. HUMFELD further discloses that the method may also be implemented for forming composite assemblies having relatively complex geometries {[0044]}. One of ordinary skill in the art recognizes that the jet engine nacelle (or cowling) is also part of an aircraft having a relatively complex geometry that can benefit from the method of HUMFELD.
Furthermore, HUMFELD discloses forming the splice joint via overlapping composite layers in a planar form {[FIG. 13]} or C-Shape {[0088]}. HUMFELD also discloses that the joint method described in its invention is applicable to any shape, size or configuration {[0088]}. Therefore, the chevron shape (i.e. V-shape) is also applicable to HUMFELD's method.
Let’s focus more on the C-shape panel that HUMFELD teaches since there is a close similarity between a C-shape and V-shape. In another word, and since HUMFELD teaches that a C-shape panel can be constructed using its step-lap splice method, an artisan with ordinary skill in the art will be able to also produce a V-shape panel that maintains its structure during the joining method of HUMFELD.
[0091], [0092], [FIG. 26], [FIG. 27] note that the portion 210/252 is intentionally kept uncured so the that the next panel can be attached in a step lap fashion (see below), also note that the ends can be in step lap or stair like configuration as shown in [FIG. 9] again focus on the uncured the 210 section that will be joined to a mirror-like part of another panel (see below)}.
The Examiner submits that it would have been obvious to one of ordinary skill in the art to have used a V-shape cure tool 250 to have made the half-panel in a V-shape. The next step would be to make another V-shape panel with mirror-like shape and attach to the first one {[FIG. 10] note that here HUMFELD shows flat panel, however as discussed above 218 and 208 could be V-shape or C-shape}.
Above, the Examiner established construction of a larger panel in V-shape or chevron shape that is exactly applicable to what WIDDLE discloses as element 112 that is used for noise reduction in an engine nacelle {[FIG. 1]}. Appellant’s argument that the step-lap method of HUMFELD destroys the chevron-shape of WIDDLE is not persuasive at all. On the contrary, HUMFELD method is highly applicable and desired since as HUMFELD disclosed it can be used to make larger and more complex parts {[0043], [0044], [0088]}.
The Appellant also briefly mentions that the purpose or practical consequence of using chevron shapes in the claimed invention is reducing and preventing wrinkling when the spliced sections are bent and curved, not noise reduction. The Examiner notes that according to MPEP 2144 (IV), a rationale different from applicant’s is permissible. MPEP in this section states that the reason or motivation to modify the 
The Appellant also refers to hindsight and the Examiner’s combination was due to improper hindsight. In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.